Citation Nr: 1812595	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  09-30 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residuals of status post right ankle reconstruction with laxity of lateral collateral ligaments, limitation of motion, and osteoarthritis, excluding the periods of temporary total ratings under 38 C.F.R. § 4.30 from April 2, 2008 through June 30, 2008, October 26, 2012 through December 31, 2012, September 6, 2013 through October 31, 2013, and July 10, 2014 through October 31, 2014.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 1, 2013.  

3.  Entitlement to extensions of temporary total ratings under 38 C.F.R. § 4.30 for convalescence of his right ankle disability for the periods of October 26, 2012 through December 31, 2012, September 6, 2013 through October 31, 2013, and July 10, 2014 through October 31, 2014.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from October 1982 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and April 2015 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The right ankle claim was initially before the Board in January 2013, at which time the Board also took jurisdiction over the TDIU claim under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded those two claims for additional development at that time.  During the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) awarded TDIU beginning January 1, 2013.  The Board reflects, however, that the AOJ only recertified the increased evaluation claim to the Board following readjudication of that issue in the December 2017 supplemental statement of the case.  

The TDIU and temporary total ratings issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  For the appeal periods prior to November 1, 2014, the Veteran's right ankle was not shown to demonstrate ankylosis to more than 40 degrees in plantar flexion or to more than 10 degrees in dorsiflexion; nor was his right ankle shown to have an abduction, adduction, inversion, or eversion deformity.  

2.  Beginning November 1, 2014, the Veteran's right ankle disability resulted in no effective function remaining for the right foot other than that which would be equally well served by an amputation stump at the site of the election below the knee with the use of a suitable prosthetic appliance.


CONCLUSIONS OF LAW

1.  For the appeal periods prior to November 1, 2014, the criteria for establishing an evaluation in excess of 30 percent for right ankle disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270 (2017).  

2.  Beginning November 1, 2014, the criteria for establishing a 40 percent evaluation for right ankle disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2017)

3.  Beginning November 1, 2014, the criteria for special monthly compensation (SMC) for loss of use of the right foot have been met.  38 U.S.C. § 1114(k) (2012); 38 C.F.R. §§ 3.350 (a)(2), 4.63 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claim herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In determining the appropriate disability rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

The Veteran filed his claim for increased evaluation for his right ankle disability in October 2007.  Historically, the Veteran was initially awarded a 30 percent evaluation for his right ankle disability in March 1990, under Diagnostic Code 5270.  That assigned disability rating is protected at this time.  See 38 C.F.R. § 3.951 (2017).  

Throughout the appeal period, the Veteran's right ankle disability has been awarded a 30 percent evaluation under Diagnostic Code 5271.  The highest possible evaluation under Diagnostic Code 5271 throughout the appeal period is only 20 percent.  Therefore, the Board finds that the Veteran's assigned disability evaluation under Diagnostic Code 5271 appears to be a typographical error, and that the assigned 30 percent evaluation is assigned under Diagnostic Code 5270.  

Under Diagnostic Code 5270, ankylosis of the ankle in plantar flexion less than 30 degrees warrants a 20 percent rating.  If ankylosed in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, a 30 percent rating is warranted.  If ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity, a 40 percent rating is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2017).

Diagnostic Code 5284 provides for a 40 percent rating if there is evidence of actual loss of use of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017).  38 C.F.R. § 4.63 indicates that loss of use of the foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of the election below the knee with the use of a suitable prosthetic appliance.  See Id.; 38 C.F.R. § 4.63 (2017).

Turning to the evidence of record, in short, the Social Security Administration (SSA) records do not demonstrate any ankylosis of the right ankle.  

Likewise, the Board has reviewed the VA and private treatment records associated with the claims file; those documents also do not show any ankylosis of the Veteran's right ankle.  However, those records demonstrate that, during the appeal period, the Veteran underwent four different surgeries of his right ankle in April 2008 for bone spurs, and October 2012, September 2013, and July 2014, for right ankle fusion; the Veteran has been assigned temporary total ratings based on those procedures.  

The Board has additionally reviewed the Veteran's VA examinations of record respecting his right ankle.  In January 2008 and July 2009, the Veteran had limited range of motion in plantar flexion and dorsiflexion, although there was no ankylosis of the right ankle noted during either of those examinations.  No evidence of any abduction, adduction, inversion or eversion deformities was noted during those examinations.

In the October 2014 VA examination, however, because of the subsequent surgeries, the Veteran did not have any motion in dorsiflexion or plantar flexion; the Veteran's right ankle was fused or ankylosed in good weightbearing position (in neither dorsiflexion or plantar flexion) and there was no abduction, adduction, inversion or eversion deformity noted at that time.  The Veteran constantly needed a brace for his right ankle disability and required regular use of a walker for ambulation.  The examiner, however, did note that his functioning was so diminished that amputation with prosthesis would equally serve the Veteran; the examiner pointed to an October 14, 2014 VA treatment note noting that amputation would be considered if ultimately the Veteran's right ankle surgery in July 2014 was unsuccessful.  The examiner finally concluded that the Veteran's right ankle would have a severe impact on his ability to perform physical employment and a moderate impact on sedentary employment due to severe pain and limitations in standing and walking.  

Reference back to the October 14, 2014 VA treatment note, however, indicates that VA orthopedic doctor indicated at that time that a below-the-knee amputation (BKA) was discussed at that time, although it was still too early to make a determination whether the right ankle fusion was successful.  The Veteran was to begin progressively increasing his weightbearing over the next few weeks.  

In January 2015, the Veteran was again assessed and the doctor indicated that it would be "prudent to wait an additional 6 months to see if the ankle fuses," before discussing the next step to a BKA at that point if he still had significant pain.  However, the Veteran was given literature and pre-amputation counseling regarding a BKA and VA prosthetics was standing by to help him with pre-operation planning should he elect an amputation in April 2015.  In April 2015, the Veteran indicated that he wanted to have the amputation and he was counseled to get an outside second opinion.  A May 2015 VA CT scan showed that there was an incomplete fusion of his right ankle.  

The Veteran was seen in July 2015 for similar complaints with regards to his right ankle, particularly a limp and significant pain; he was again encouraged to get an outside second opinion at that time.  The subsequent VA treatment records do not disclose any second opinion or any additional significant treatment for his right ankle disability, nor does it appear that the Veteran has had any amputation of his right ankle at this time.  

Based on the foregoing evidence, for any appeal periods prior to November 1, 2014, that have not been assigned a temporary total rating under 38 C.F.R. § 4.30, the Board finds that an evaluation in excess of 30 percent is not warranted, as there is no evidence that the Veteran's right ankle had ankylosis of his right ankle either at more than 40 degree of plantar flexion or more than 10 degrees of dorsiflexion; nor was there evidence of an adduction, abduction, inversion or eversion deformity of his right ankle.  The Veteran's protected 30 percent evaluation under Diagnostic Code 5270 is therefore continued throughout the appeal period.  See 38 C.F.R. §§4.7, 4.71a, Diagnostic Code 5270.  

Notwithstanding, the Board finds that a 40 percent evaluation for the Veteran's right ankle is warranted under Diagnostic Code 5284 for actual loss of use of his right foot beginning November 1, 2014-the date on which his temporary total evaluation following his July 2014 convalescence period expired.  Such is based on the October 2014 VA examiner's findings-and the subsequent findings in the VA treatment records-that the Veteran's right ankle incompletely healed following his fusion surgery and that the effective function of his right ankle that remained would be equally well served by an amputation stump at the site of the election below the knee with the use of a suitable prosthetic appliance.  Therefore, a 40 percent evaluation is warranted for the Veteran's right ankle disability beginning November 1, 2014.  See 38 C.F.R. §§ 4.63, 4.71a, Diagnostic Code 5284.

As a final matter, SMC is payable to a veteran for anatomical loss or loss of use of one foot.  38 U.S.C. § 1114(k) (2012).  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. §§ 3.350(a)(2), 4.63.  Based on the above finding with regards to loss of use of the Veteran's right foot due to his right ankle disability, the Board must also find that, beginning November 1, 2014, the Veteran is also entitled to SMC under the provisions of 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a)(2).  

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

For the appeal periods prior to November 1, 2014, an evaluation in excess of 30 percent for right ankle disability is denied.  

Beginning November 1, 2014, a 40 percent evaluation for right ankle disability is granted, subject to regulations governing the payment of monetary benefits.   

Beginning November 1, 2014, entitlement to SMC based on loss of use of the foot is granted, subject to regulations governing the payment of monetary benefits.   


REMAND

Temporary total ratings periods under 38 C.F.R. § 4.30, for convalescence of the right ankle disability noted above were awarded by the AOJ in an April 2015 rating decision.  The Veteran submitted a Notice of Disagreement, VA Form 21-0958, as to the assigned dates for those periods of convalescence.  As of this time, no statement of the case as to those issues have been issued.  Accordingly, the Board finds that a remand of those issues at this time is necessary for the limited purpose of fulfilling VA's duty to issue a statement of the case as to those issues.  See Manlincon v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. § 19.9(c) (2017).

Respecting the TDIU issue, in a March 2016 rating decision, the AOJ awarded TDIU beginning January 1, 2013; the assignment of that date is the first date following expiration of a temporary total rating under 38 C.F.R. § 4.30, at which time the Veteran's combined evaluation for his service-connected disabilities met the schedular criteria under 38 C.F.R. § 4.16(a).  Merely awarding TDIU on that date is not the end of the inquiry, as the effective date of the TDIU is tied in this case to the Veteran's claim for increased evaluation of his right ankle disability, which was filed in October 2007.  

There are numerous letters from the Veteran and his private and VA physicians indicating that he was unable to work, although it is unclear whether such is due solely to the Veteran's service-connected disabilities.  Nevertheless, the TDIU issue must be remanded in order for the AOJ to refer the TDIU issue to the Director of Compensation for extraschedular consideration under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative a statement of the case with regard to the claims of extensions of temporary total ratings under 38 C.F.R. § 4.30 for convalescence of his right ankle disability for the periods of October 26, 2012 through December 31, 2012, September 6, 2013 through October 31, 2013, and July 10, 2014 through October 31, 2014.  The issues should be returned to the Board only if a timely substantive appeal is received.

2.  The AOJ shall refer this case to the Director of Compensation for an opinion regarding extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b), for the period prior to January 1, 2013.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for TDIU prior to January 1, 2013.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


